       Case 2:20-cv-00496-KG-GJF Document 20 Filed 04/13/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


JEFF SWANSON,

       Plaintiff,

v.                                                          No. 2:20-CV-00496-KG-GJF

COUY GRIFFIN,
Otero County Commissioner in his individual
capacity acting under the color of law, and
SYLVIA TILLBROOK, Otero County
Records Custodian,

       Defendants.


        ORDER ALLOWING WITHDRAWAL AND SUBSTITUTION OF COUNSEL

       This matter having come before the Court on the unopposed motion of Defendants to allow

the withdrawal of the New Mexico Association of Counties (Mark Drebing, Brandon Huss, and

David Roman) as counsel for Defendants in this matter and to substitute Mynatt Martinez Springer,

PC (Blaine Mynatt) as counsel for Defendant Sylvia Tillbrook and Hinkle Shanor LLP (Stephen

S. Shanor and Chelsea R. Green) as counsel for Defendant Couy Griffin; the Court having

reviewed the pleadings and being otherwise fully advised in the premises:

       HEREBY FINDS AND ORDERS that the Motion is well taken and should be, and hereby

is, granted and, therefore, the New Mexico Association of Counties (Mark Drebing, Brandon Huss,

and David Roman) is withdrawn as counsel for Defendants and Mynatt Martinez Springer, PC

(Blaine Mynatt) as counsel for Defendant Sylvia Tillbrook and Hinkle Shanor LLP (Stephen S.

Shanor) as counsel for Defendant Couy Griffin.




                                                     UNITED STATES DISTRICT JUDGE

                                                 1
       Case 2:20-cv-00496-KG-GJF Document 20 Filed 04/13/21 Page 2 of 2




Submitted jointly by:

MYNATT MARTINEZ SPRINGER, PC
Electronically Approved
Blaine Mynatt
PO Box 2699
Las Cruces, NM 88004-2699
(575) 524-8812
btm@mmslawpc.com
Substituting attorneys for Defendant Tillbrook

HINKLE SHANOR LLP
_/s/ Stephen S. Shanor
Stephen S. Shanor
Chelsea R. Green
PO Box 10
Roswell, NM 88202-0010
(575) 623-9332
ssshanor@hinklelawfirm.com
cgreen@hinklelawfirm.com
Substituting attorneys for Defendant Griffin

NEW MEXICO ASSOCIATION OF COUNTIES
/s/ Brandon Huss
BRANDON HUSS
MARK DREBING
DAVID ROMAN
111 Lomas Blvd. Ste. 424
Albuquerque, New Mexico 87102
(505) 820-8116
bhuss@nmcounties.org / mdrebing@nmcounties.org
droman@nmcounties.org

Withdrawing attorney for Defendant
Approved by:

WESTERN AGRICULTURE, RESOURCE,
AND BUSINESS ADVOCATES, LLP
Electronically Approved
A. Blair Dunn
400 Gold Ave., S.W., Ste. 1000
Albuquerque, NM 87102
(505) 750-3060
abdunn@ablairdunn-esq.com
Attorney for Plaintiff



                                                 2
